Title: From Alexander Hamilton to Charles W. Hare, 5 March 1799
From: Hamilton, Alexander
To: Hare, Charles W.


          
            Sir,
            New York March 5 1799
          
          Col Moore having named you to me to act as Court Marti Judge Advocate at a General Court Martial, of which he is appointed President, and which is to convene at Philadelphia on the 14th instant—I have appointed you accordingly by a General Order of which the inclosed is a copy.
          Capt Vance now in Philadelphia and Doctor Samn Samuel Osborne now in this City are to be tried. If there are any persons at Fort Mifflin, who ought to who are under charges cognizable by a General Court Martial, the Commanding Officer is instructed to give you notice and to cause them to be produced. I have also requested the Secretary at War if there should be any persons in arrest by within his knowlege liable to trial of whose cases I am not informed to cause you to have the requisite indications. It may be proper in you to wait upon him for this purpose. Capt Vance having been arrested on the complaint of the Accountant of the War Dept. you will be pleased to obtain from him the necessary information.
          As it will be attended with expence to the public both inconvenience and as well as expence to send from hence the Witnesses against Doctor Osborne, I have suggested the expediency of examining them Witnesses here & transmitting their depositions
          To this, your consent on behalf of the Government as well as that of Doct Osborne for himself is requisite—Major Wilcocks, — is unconcerned in the matter, with the aid of a Magistrate will attend to the taking of the Depositions—I recommend to you to signify through me your consent, without delay, as a thing which will advance the public service.
          The Compensation usual in similar cases will be allowed.
          With consideration I am Sir Yr. Obed Servant.
          Charles Hare Esqr
        